                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 RICKEY LETT,                             )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )      CASE NO. 2:19-CV-226-WKW
                                          )                [WO]
 PNC BANK, N.A.,                          )
                                          )
              Defendant.                  )

                                      ORDER

      On October 29, 2019, the Magistrate Judge filed a Recommendation (Doc.

# 54) to which Plaintiff filed an objection (Doc. # 55). Upon an independent and de

novo review of the record, see 28 U.S.C. § 636(b), it is ORDERED as follows:

      (1)    Mr. Lett’s objection (Doc. # 55) is OVERRULED;

      (2)    The Recommendation (Doc. # 54) is ADOPTED;

      (3)    Mr. Lett’s Amended Complaint (Doc. # 23) is DISMISSED without

prejudice for lack of subject-matter jurisdiction; and

      (4)    All pending motions are DENIED as moot.

      An appropriate final judgment will be entered.

      DONE this 11th day of December, 2019.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
